Ooulaet, J.
The action was upon two separate promissory-notes of third parties, made payable to the order of the defendants, in their copartnership name of Oppenheim & Leventritt, and indorsed in blank in their firm name, and delivered to and discounted by the plaintiff. The defendant Oppenheim alone appears and answers, and pleads that the transaction was not in the ordinary course of their firm’s business, and that the indorsement was not that of his firm. He also denies the receipt of notice of dishonor.
The evidence adduced upon the trial is to the effect that the proceeds of the notes in suit, when discounted, were entered upon the defendants’ books and passed to their credit, and were, therefore, as much under the control of one as of the other of the defendants.
The doctrine of ratification, by accepting benefits, may very well be applied to the circumstances of this case. The defendants offered no evidence upon the trial, and there was nothing calling for a submission to the jury.
Under the circumstances the direction for a verdict was proper and will not be disturbed.
Judgment and order appealed from affirmed, with costs.
O’Dwyeb, J., concurs.
Judgment and order affirmed, with costs.